DETAILED ACTION
Allowable Subject Matter
Claims 33-50 and 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are considered allowable as the claimed composition consisting of non-nano ZnO and BEMT (and cosmetic excipients) provides a composition having an SPF of at least 25 and a PFA of at least 15 which is surprising given that the closest identified prior art to Kautsic et al. (US 2010/0092411) teaches sunscreen composition comprising 10% coated nano-ZnO and with an organic sunscreen (phenylbenzimidazole) and only achieving a maximum SPF of 15 (see Example 9D). Kautsic is silent regarding the PFA of their composition. Examples from the specification demonstrate that a combination on 7.15% non-nano ZnO and an organic sunscreen (BEMT) yield a SPF of about 39 and a PFA of about 25. Applicant’s composition outperforms the closest prior art composition in terms of protective benefit against the sun and is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE A PURDY/Primary Examiner, Art Unit 1611